The defendant’s sole contention on this appeal is that the sentence imposed was excessive. However, we are satisfied that the sentencing court carefully considered and balanced the various factors that go into any sentencing decision (see, People v Suitte, 90 AD2d 80; People v Notey, 72 AD2d 279). It is particularly noted that the sentencing court fully considered the defendant’s emotional problems, and that it actually reduced the bargained-for sentence in light thereof (see, People v Warden, 141 AD2d 913). Under the circumstances of this case, we decline to substitute our discretion for that of the sentencing court. Thompson, J. P., Lawrence, Sullivan, Harwood and Balletta, JJ., concur.